CHARLES J. SCHUCK, Judge.
This claim is for medical services rendered to one Ross Lemly while confined in the Monongalia General Hospital at Morgantown, and to one Frank Bujous, also of Monon-galia county, and likewise for medical services, the total claim amounting to $1170.00. The state, by its assistant attorney general, has moved the court to dismiss the claim and to refuse to docket it for consideration on the ground of insufficient facts presented by the record to warrant any consideration of the claim at this time.
An examination of the record fails to show any authorization for the services so rendered, by either the state department of public assistance or any other state department. So far as we are able to ascertain, from the claim as submitted, the services were voluntarily rendered by the claimant, and while no doubt necessary for the benefit of the afflicted persons, yet we feel that to entertain this claim at the present time would be a usurpation on our part and would be taking from the state department of public assistance the right to investigate and determine in the first instance whether or not the whole or any part of *159the amount in question should be paid by the state and whether or not in the opinion of those in charge of public assistance there is any merit in the claim for the services so rendered.
We are of the opinion to and accordingly do sustain the motion dismissing the claim, without any prejudice to the claimant’s rights and advising that the claimant should first seek redress from the state department of public assistance after properly presenting his claim for services to that department before being considered by the court of claims. The motion to dismiss is sustained.